Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this Examiner amendment has been given by Jiwen Chen (Reg
No. 58,140) on 10/21/2021. 

The abstract has been replaced to read: 
--A cutting equipment for radio frequency identification (RFID) tire tags includes: a 
cling film peeling unit (1) for peeling off the cling film on a material strip; a transport 
unit (2) for transporting the material strip; a visual detection unit (3) for detecting 
the position of the material strip; and a cutting and grabbing unit (4) for cutting the 
material strip and conveying the cutting-formed radio frequency identification 
(RFID) tire tag to a placement position. The cutting equipment for radio frequency  
identification (RFID) tire tag can not only improve the processing efficiency and 
save costs, but also effectively improve the processing accuracy of the radio 
frequency identification (RFID) tire tags and avoid secondary pollution of the 
material strip.--.

In the claims:    

Claim 1 has been replaced to read:	

-- A cutting equipment for radio frequency identification (RFID) tire tags, comprising: 
a cling film peeling unit (1) for peeling off a cling film on a material strip; a transport 
unit (2) for transporting the material strip without the cling film; a visual detection unit 
(3) for detecting a position of the material strip without the cling film; and a cutting 
and grabbing unit (4) for cutting the material strip without the cling film and 
conveying a radio frequency identification (RFID) tire tag formed by cutting to a 
placement position; wherein the cling film peeling unit (1) comprises: a fixing base 
(11), an upper peeling roller (111) and a lower peeling roller (112) arranged in 
parallel on the fixing base (11); an upper peeling reel (113) for winding an upper film 
of the material strip; a lower peeling reel (114) for winding a lower film of the material 
strip; and a driving device arranged on the fixing base (11) for driving the upper 
peeling reel (113) and the lower peeling reel (114) to rotate, wherein a gap arranged 
between the upper peeling roller (111) and the lower peeling roller (112) for the 
material strip to pass through.--.

In claim 2, line 1; “The cutting equipment for RFID tire tag” has been changed to 
--The cutting equipment for radio frequency identification (RFID) tire tags--.


--The cutting equipment for radio frequency identification (RFID) tire tags--.

 claim 4 has been cancelled.

In claim 5, line 1; “The cutting equipment for RFID tire tag according to claim 4” has 
been changed to --The cutting equipment for radio frequency identification (RFID) 
tire tags according to claim 1--.

In claim 6, line 1; “The cutting equipment for RFID tire tag according to claim 4” has 
been changed to --The cutting equipment for radio frequency identification (RFID) 
tire tags according to claim 1--.

In claim 7, line 1; “The cutting equipment for RFID tire tag” has been changed to 
--The cutting equipment for radio frequency identification (RFID) tire tags--.
In claim 7, lines 2-3; “for cutting RFID tire tags” has been changed to –for cutting 
radio frequency identification (RFID) tire tags--.
In claim 7, line 5; “placement position of the RFID tire tag.” has been changed to –
placement position of the radio frequency identification (RFID) tire tag.--.

In claim 8, line 1; “The cutting equipment for RFID tire tag” has been changed to 
--The cutting equipment for radio frequency identification (RFID) tire tags--.
In claim 8, lines 2-3; “for cutting RFID tire tags, and an ejecting device (412) for 

identification (RFID) tire tags, and an ejecting device (412) for ejecting radio 
frequency identification (RFID) tire tags.--.

In claim 9, line 1; “The cutting equipment for RFID tire tag” has been changed to 
--The cutting equipment for radio frequency identification (RFID) tire tags--.

In claim 10, line 1; “The cutting equipment for RFID tire tag” has been changed to 
--The cutting equipment for radio frequency identification (RFID) tire tags--.

Claim Interpretation
2.         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
           (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
           (B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
           (C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

1)    “a cling film pealing unit (1),” “a transport unit (2),” “a visual detection unit 
        (3),” and “a cutting an grabbing unit (4)” set forth in claim 1.
2)     “a firs driving device” and “a second driving device” set forth in claim 5.
3)    “a cutting mechanism” set forth in claim 7. 
4)   “a cutting device” and “an ejecting device” set forth in claim 8.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Reasons for Allowance              
        Claims 1-3 and 5-10 are allowed. 
4.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the strip material without the cling film is transported to the visual detection unit and the cutting and grabbing unit; and the film peeling unit (1) comprises: a fixing base (11), an upper peeling roller (111) and a lower peeling roller (112) arranged in parallel on the fixing base (11); an upper peeling reel (113) for winding an upper film of the material strip; a lower peeling reel (114) for winding a lower film of the material strip; and a driving device arranged on the fixing base (11) for driving the upper peeling reel (113) and 
	
             Regarding claim 1, Focke et al. (5.203,953), hereinafter Focke teaches a cutting equipment capable of cutting radio frequency identification (RFID) tire tags, comprising: a transport unit (44, 45) for transporting a material strip 17; a visual detection unit (49) for detecting a position of the material strip; and a cutting and grabbing unit (13, 20) for cutting the material strip 17 and conveying a radio frequency identification (RFID) tire tag formed by cutting to a placement position (Figs. 1 and 6). Focke does not explicitly each a cling film peeling unit (1) for peeling off a cling film on a material strip. Bekker-Madsen (5,112,427) teaches 
a cling film peeling unit (100) for peeling off a cling film on a material strip. See Fig. 1 in Bekker-Madsen. Jones (4,978,415) also teaches a cling film peeling unit (100) for peeling off a cling film on a material strip 14. See Fig. 1 in Jones. It would have been obvious to a person of ordinary skill in the art to provide Focke’s apparatus with the peeling unit, as taught by Bekker-Madsen, in order to remove the protective film prior to cutting action. 
            However, Focke in view of Bekker-Madsen does not explicitly teach the above-mentioned limitations set forth in claim 1.
 
            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1. 

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
 5.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Bethune (7,077,928), Wade et al. (2008/0307686), Hatano (7,121,177) and 
 Pelagatti (6,269,720) teaches a cutting equipment capable of cutting RFID.

6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
   October 21, 2021